El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Sergio Plata y Jaime Alvarez del Manzano fueron acu-sados conjuntamente del delito de escalamiento en primer grado porque el 13 de febrero de 1926 voluntaria, y maliciosa-mente penetraron por la noche en el establecimiento comer-cial que Hoscoso Hermanos tienen en la ciudad de Ponce con intención de cometer hurto o ratería y sustrajeron plu-mas-fuentes por valor de 700 a 800 pesos y dinero en efectivo.
El Pueblo de Puerto Bieo por su fiscal en Ponce solicitó y obtuvo el sobreseimiento de la causa contra Jaime Alvarez del Manzano y lo hizo testigo suyo en el juicio contra Sergio Plata.. Este fué declarado culpable por un jurado del delito que se le imputó y habiendo sido condenado por la corte a la pena de diez años de presidio interpuso el presente recurso de apelación al que se ha adherido el fiscal de este tribunal solicitando la revocación de la sentencia.
La corte dijo en sus instrucciones al jurado lo siguiente: “El acusado en el presente caso no ha declarado, y yo vuelvo a insistir sobre esto: el hecho de que él no *91haya declarado no podéis tomarlo ni siquiera como presun-ción de culpabilidad. Al acusado, sentado ahí en esa silla, le acompaña la presunción de inocencia; cuando yo baya terminado las instrucciones, cuando se baya tomado al Sr. Marshal el juramento correspondiente, y vosotros os retiréis a deliberar sobre este caso, entonces es que desaparece la presunción de inocencia de este acusado, porque es el mo-mento en que vosotros podéis entrar a discutir si este acusado real o efectivamente es o no culpable del delito que se la acusa.” De esa instrucción tomó excepción la defensa del acusado Plata.
Esa instrucción es errónea. La presunción de inocencia no desaparece cuando terminadas las instrucciones de la corte al jurado éste se retira a deliberar sobre el caso. Con-tinúa mientras el jurado delibera y basta que rinde su vere-dicto de culpabilidad. Así lo hemos declarado recientemente en el caso de El Pueblo v. Negrón, resuelto el 8 de marzo de este año, 37 D.P.R. 822, al considerar una instrucción análoga a la de este caso; y en el mismo sentido han sido resueltos los casos de People v. McNamara, 94 Cal. 514, y People v. O’Brien, 106 Cal. 104. La defensa del acusadoi llamó la atención de la corte sobre lo erróneo de la instrucción to-mando excepción de ella, pero la corte no aprovechó esa oportunidad para corregirla. Creemos que el fiscal también debió llamar la atención de la corte para evitar que revo-cáramos por este motivo la sentencia y que hubiera de cele-brarse un nuevo juicio con nuevos gastos para El Pueblo de Puerto Pico y con la consiguiente tardanza de la justicia, como la hubiéramos revocado y ordenado un nuevo juicio' si no fuera porque el apelante debe ser absuelto, según veremos en seguida.
La única prueba presentada en el juicio fué la del fiscal y su examen nos convence de que el jurado cometió un manifiesto error al apreciarla y al llegar-por ella a un veredicto de culpabilidad, pues nada hay en la misma que *92demuestre la culpabilidad del acusado Plata como autor o •como cómplice en el delito. Un hombre puede haber come-tido varios delitos pero esto no empece para que cada acu-sación posterior deba serle probada fuera de duda razonable. No basta su mala conducta anterior y meras sospechas para •dictar un veredicto de culpabilidad contra él.
En este caso se probó que hubo un escalamiento en la droguería de Hoscoso Hermanos durante la noche y que para entrar en ella fue violentada 1a. puerta de un patio que da acceso a la droguería con una herramienta que dejó sus huellas en ella; pero ninguno de los testigos del fiscal ha declarado algo por donde pueda llegarse a la conclusión de ■que el apelante haya cometido ese escalamiento, haya ayu-dado, instigado, aconsejado o incitado su comisión, ni que •sabiendo que se había cometido haya ocultado, albergado o protegido a la persona acusada o convicta del mismo; pues no sólo negó siempre haber tenido intervención en ese delito :sino que por el contrario suministró informes a la policía manifestándole que Jaime Alvarez del Manzano era el autor del delito, que en 1a. casa contigua a la droguería vivía entonces uná hermana de Alvarez del Manzano, que del patio de esa casa ■se podía pasar fácilmente al patio de la droguería, que antes del escalamiento Alvarez del Manzano mandó a cortar una hoja de sopanda de automóvil, y que en la madrugada del día del escalamiento Alvarez del Manzano utilizó un coche •en el que se le quedó un llavero: habiendo resultado ser ■cierto lo de la sopanda, la vivienda de una hermana de Man-zano en la casa contigua a la droguería, que había' fácil ■comunicación entre los patios de esas casas y que Manzano usó esa madrugada un coche en el que se le quedó un llavero. Jaime Alvarez del Manzano, que fue acusado con el apelante y que luego fué utilizado como testigo del Pueblo de Puerto Rico, se limitó en su declaración a decir que a las dos ■ o las tres de la madrugada del expresado día vió salir a :Sergio Plata de un zagúan que queda en la calle de atrás *93de la droguería llevando un bulto encima; qne trató de irse en seguida pero que ya lo babía visto y entonces cogió por la calle abajo: que el testigo se fué tranquilo: que Plata llevaba un pañuelo en la mano con una moneda, se la dió, y se fué: y que al sorprenderlo, Plata lo amenazó. Esto es-todo lo que ese testigo declaró pero se demostró que Sergio-Plata nunca fué visto en la. droguería: que Alvarez del Manzano iba con frecuencia a ella y pasaba al patio: que' almorzaba y comía algunas veces en la casa de esa hermanar que fué el que mandó a cortar la boja de sopanda y que dijo al muchacho que la llevó para ser cortada que dijese que Plata estaba presente en ese momento, no siendo esto cierto.. La declaración de Alvarez del Manzano, aun siendo creída, no es bastante para llegar a la conclusión de que el apelante cometió ese escalamiento, ni tuvo corroboración alguna como requiere el artículo 253 del Código de Enjuiciamiento Criminal
La sentencia apelada debe ser revocada y dictarse otra absolviendo al apelante.